Name: Council Decision (EU) 2015/1140 of 13 July 2015 appointing two Dutch members and two Dutch alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2015-07-14

 14.7.2015 EN Official Journal of the European Union L 185/17 COUNCIL DECISION (EU) 2015/1140 of 13 July 2015 appointing two Dutch members and two Dutch alternate members of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Dutch Government, Whereas: (1) On 26 January, on 5 February and on 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) Two members' seats have become vacant following the end of the terms of office of Mr Onno HOES and Mr Henri LENFERINK. (3) Two alternate members' seats would become vacant following the appointment of Mr R. (Rob) JONKMAN and Mr N.A. (AndrÃ ©) VAN DE NADORT as members of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed as members to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020:  Mr R. (Rob) JONKMAN, Member of the executive council of Opsterland  Mr N.A. (AndrÃ ©) VAN DE NADORT, Mayor of the municipality of Ten Boer Article 2 The following are hereby appointed as alternate members to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020:  Mrs M.T.M. (Marcelle) HENDRICKX, Member of the executive council of Tilburg  Mr H.J.J. (Henri) LENFERINK, Mayor of Leiden Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 13 July 2015. For the Council The President F. ETGEN (1) OJ L 20, 27.1.2015, p. 42. (2) OJ L 31, 7.2.2015, p. 25. (3) OJ L 159, 25.6.2015, p. 70.